Citation Nr: 0817485	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  94-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1991, for the grant of a 20 percent rating for the post-
operative residuals of bilateral temporomandibular joint 
(TMJ) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his former wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, which, among other things, granted 
an increase in rating to 20 percent for the veteran's TMJ 
disability, effective October 30, 1991.  The veteran's claims 
folder is now serviced by the RO in Oakland, California.

The veteran appeared and testified before the Board in June 
1998.  A transcript of that hearing is of record.

This appeal has been before the Board on three previous 
occasions and each time remanded for additional development 
and compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran requested an increase in rating of his TMJ 
disability in October 1977.  In a March 3, 1978 rating 
decision, the RO granted an increase based on a period of 
convalescence from October 1977 to December 1977, and reduced 
the rating for recurrent dislocations of the TMJ to 10 
percent effective June 1, 1978.  The veteran was notified of 
the decision and of his appellate rights, but did not appeal 
the rating decision.

3.  At the time of the March 1978 rating decision, the 
correct facts, as they were then known, were before the 
adjudicator and the statutory and regulatory provisions then 
extant were correctly applied in reducing the rating for 
recurrent TMJ dislocations from 30 percent to 10 percent 
effective June 1, 1978.  

4.  The March 1978 rating decision reducing the rating for 
recurrent TMJ dislocations from 30 percent to 10 percent 
effective June 1, 1978, did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.

5.  The veteran submitted a request for an increase in rating 
of his TMJ disability on May 27, 1992.

6.  A VA outpatient treatment record dated October 30, 1991, 
is the earliest date within one year of the veteran filing 
his May 1992 claim upon which it is factually ascertainable 
that he experienced an increase in the severity of his TMJ 
disability.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the March 3, 
1978, rating decision reducing the rating for recurrent TMJ 
dislocations from 30 percent to 10 percent effective June 1, 
1978.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2007).

2.  Criteria for assignment of an effective date earlier than 
October 30, 1991, for the grant of a 20 percent rating for 
the post-operative residuals of a TMJ disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In a letter dated in July 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to an earlier effective 
date for the grant of 20 percent for his TMJ disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The July 2006 letter also provided notice 
of the five elements of a service-connection claim as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was rendered before the 
VCAA was enacted and, as such, notice prior to that decision 
was not possible.  The Court acknowledged in Pelegrini that 
some claims were pending at the time the VCAA was enacted and 
that proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Additionally, the RO issued a 
Supplemental Statement of the Case in August 2007, making the 
July 2006 notice pre-decisional as per Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer in January 1994, along with his former 
wife, and before the Board in June 1998.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board acknowledges that the veteran 
submitted additional evidence in response to the August 2007 
Supplemental Statement of the Case without a waiver of the 
AOJ's review of those documents.  A review of the newly 
submitted evidence, however, reveals that it is either 
duplicative of records already considered by the RO or are 
current treatment records that do not speak to the issue of 
whether the veteran's TMJ disability was more severe than 
rated in 1991.  Thus, the Board finds that there will be no 
prejudice to the veteran in moving forward with its 
adjudication of this appeal that has been pending for over a 
decade.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board now turns to the merits 
of the veteran's claim.

The veteran contends that he should be awarded a 20 percent 
rating for recurrent dislocations of his jaw as of the date 
of his discharge from service in 1968.  He has not 
specifically identified any errors in previous adjudications, 
but here appeals the assignment of October 30, 1991, as the 
effective date for the grant of a 20 percent rating for post-
operative residuals of a TMJ disability, the disability which 
was originally characterized as recurrent dislocations of the 
TMJ.  In order to fully explain to the veteran why his claim 
must be denied, a review of his claim history is outlined.

The veteran served honorably in the United States Army until 
June 1968.  In September 1968, he submitted a claim for VA 
compensation benefits for a dislocated jaw.  In a July 1969 
rating decision, service connection was granted for recurrent 
dislocations of the TMJ and a 0 percent rating was assigned 
effective September 12, 1968.  The veteran was notified of 
the decision and of his appellate rights, but did not appeal 
the assignment of a noncompensable rating.

In a June 1974 rating decision, the veteran's TMJ disability 
was assigned a 30 percent rating effective in March 1973, the 
date of an outpatient treatment record showing treatment for 
a severe dislocation.  In a June 1975 rating decision, 
service connection was granted for the residuals of a left 
seventh nerve paresis as associated with his TMJ injury and a 
separate 20 percent rating was assigned for the nerve damage.  
The 30 percent rating for recurrent dislocations was 
continued, but the veteran's claim for rating greater that 
that went before the Board in May 1976 and was denied.  The 
veteran was advised of the Board's decision, but did not 
request reconsideration of the denial of benefits sought.  As 
such, the decision became final.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

In October 1977, the veteran requested an increase in rating 
for his TMJ disability as a consequence of surgical 
intervention.  In a March 3, 1978, rating decision, the RO 
awarded the veteran a 100 percent rating for a period of 
convalescence from October 1977 to December 1977, and 
determined that as of June 1, 1978, the rating would be 
reduced to 10 percent as there was medical evidence that the 
veteran had not experienced any jaw dislocations since the 
October 1977 surgery.  The veteran was advised of this 
determination and of his appellate rights, but he did not 
appeal the assignment of a 10 percent rating or any other 
aspect of the rating decision.  As such, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran submitted a claim in April 1984, seeking service 
connection for a cyst, but did not mention dissatisfaction 
with the 10 percent rating for his TMJ disability.  It was 
not until May 27, 1992, that the veteran submitted a request 
for an increase in rating for his TMJ disability.  At that 
time, he advised VA that he was experiencing an increase in 
the frequency of TMJ dislocations and needed to be re-
evaluated because he was no longer able to work as a roofer.  
He related having had seventeen years of pain, but made no 
claim to any prior adjudication containing error.

In May 1993, the RO granted an increase in rating for the TMJ 
disability to 20 percent effective October 30, 1991.  This 
effective date was selected as it is the earliest date within 
one year of the veteran's claim upon which there is a medical 
record showing that the veteran complained of TMJ problems.  
The record shows that he experienced an acute dislocation 
during treatment and required treatment by an ear, nose and 
throat (ENT) specialist.  Subsequent records show that the 
veteran was seen by an ENT and treatment ensued.  The veteran 
submitted his disagreement with the assignment of October 30, 
1991, as the effective date of the increase.

The veteran and his wife at the time appeared before an RO 
hearing officer in January 1994 and testified that the 
veteran had severe TMJ problems.  The veteran stated that he 
had given documents to his representative throughout the 
years and nothing had been done.  He testified that he 
believed his increase in rating to 20 percent should be 
retroactive to his date of discharge from service.  Neither 
the veteran nor his representative acknowledged that there 
were periods of time between discharge from service and the 
grant of the 20 percent rating when the veteran's TMJ 
disability was actually rated higher than 20 percent.

The veteran appeared and gave testimony before the Board in 
June 1998, stating that he believed he was entitled to a 20 
percent rating for his TMJ disability since his discharge 
from service because he had been receiving treatment since 
that time.  The veteran did not allege any specific error in 
a rating decision that was rendered between 1969 and the 1993 
rating decision being appealed.  Again, he did not 
acknowledge that there were periods of time between discharge 
from service and the grant of the 20 percent rating when his 
TMJ disability was rated higher than 20 percent.

The veteran's current wife advised VA that she met and 
married the veteran in 1997.  While her commentary regarding 
the veteran's level of disability is appreciated, it is not 
relevant to the issue here before the Board as the question 
presented for adjudication relates to the level of disability 
prior to October 1991, some six years before she met the 
veteran.  The Board also acknowledges the veteran's 
frustrations voiced in an August 2007 letter about VA 
ignoring current medical evidence.  It must be pointed out, 
however, that VA is not ignoring the evidence, it is simply 
not relevant to the issue of whether an effective date may be 
assigned prior to 1991 for the award of an increase in 
disability rating.  The evidence of record that is relevant 
is that which existed prior to October 1991 and the Board 
assures the veteran that that evidence has been thoroughly 
considered in conjunction with the relevant statutes and 
regulations.

38 C.F.R. § 3.400 states that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  In a claim for an increase in 
rating, the effective date for assignment shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date; otherwise, the date of the 
receipt of the claim is the appropriate effective date for 
assignment.  See 38 C.F.R. § 3.400(o)(2).  If an application 
for benefits is received within one year of discharge or 
release from service, the effective date of an award of 
disability compensation shall be the day following the date 
of discharge or release from service.  See 38 U.S.C.A. 
§ 5110(b)(1).  

As pointed out above, and not disputed by the veteran, he 
submitted his current claim on May 27, 1992.  As such, this 
is the date of the receipt of claim.  This date is not 
within one year of the veteran's discharge from service.  
Consequently, the date of discharge from service is not an 
available effective date for assignment.  

In order for an effective date earlier than May 27, 1992, to 
be assigned, there must be evidence showing an increase in 
disability within one year of the receipt of the claim.  The 
medical evidence of record dated from May 1991 forward shows 
that the veteran presented for treatment in September 1991, 
but that was for a right index finger injury.  It was not 
until October 30, 1991, that a medical record was generated 
showing complaints of TMJ problems.  This record does not 
reflect the actual criteria required for assignment of a 20 
percent rating, but the RO generously interpreted it as 
showing an increase in disability as follow-up records 
showing treatment with an ENT revealed that the veteran had 
complaints of recurrent dislocations and was found to have 
severe displacement of the TMJ.  

The Board's review of the record shows that the earliest 
evidence of an increase in disability is the October 30, 
1991, treatment record as there is no other medical evidence 
reflecting complaints of or treatment for TMJ problems dated 
between May 27, 1991, and October 30, 1991.  The veteran's 
subsequent assertions that he has had severe problems ever 
since service do not aid in determining if there was a date 
certain between May 1991 and May 1992 when he experienced an 
increase in symptomatology.  Additionally, the December 1992 
VA examination report, which includes a history as provided 
by the veteran that he had experienced eighteen months of 
jaw locking that limited his ability to work, is not useful 
in determining a date upon which symptomatology increased, 
if at all, within one year of the date the veteran submitted 
his claim in May 1992.  Therefore, the Board must find that 
October 30, 1991, is the earliest date upon which it is 
factually ascertainable that the veteran's TMJ disability 
increased in severity.  Consequently, an effective date for 
the increase in rating to 20 percent cannot be assigned 
before October 30, 1991, based upon the veteran's current 
claim.

Having determined that October 30, 1991, is the appropriate 
date for assignment based on the veteran's current claim, 
the Board will consider if there is any merit to the 
veteran's assertions that he is entitled to a 20 percent 
rating as of the date of his discharge from service.  As 
noted above, there were periods of time between 1969 and 
1991 when the veteran's TMJ disability was rated at 30 
percent.  Thus, the Board can only assume that the veteran 
is making his current claim for a retroactive 20 percent 
rating as an attempt to have the 20 percent rating assigned 
for the periods of time when the disability was not rated 
higher than 20 percent.  That said, the only avenue for 
assignment of the 20 percent rating prior to October 30, 
1991, is for the veteran to show that clear and unmistakable 
error (CUE) was committed in an earlier rating decision.

Although the veteran has not made a specific claim that a 
clear and unmistakable error was committed by the RO in a 
previous rating decision or by the Board in its May 1976 
decision, the Board will consider whether CUE exists in an 
effort to fully address the veteran's arguments.  The Board 
notes that the RO first addressed the issue of CUE at the 
Board's direction in its September 2000 Supplemental 
Statement of the Case and the veteran did not specifically 
disagree with the finding that there was no clear and 
unmistakable error committed by the RO in its March 3, 1978, 
rating decision which reduced the rating for the veteran's 
TMJ disability to 10 percent.  He did, however, express 
continued dissatisfaction with the assignment of a 20 
percent rating as of October 1991.  In the RO's April 2003 
Supplemental Statement of the Case, the veteran was provided 
with the provisions of 38 C.F.R. § 3.105(a) outlining the 
evidence necessary for revision of a decision and again no 
CUE was found in the March 1978 rating decision.  The 
veteran did not respond to the April 2003 correspondence 
with a specific argument regarding CUE or otherwise.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  The Court propounded a three-pronged test for 
determining when there has been clear and unmistakable error 
committed in a prior decision.  This test is as follows:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated,

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Given the definitions of CUE as outlined above, the Board is 
at a loss to find that the veteran has pled any such error 
with specificity.  He has simply put forth the argument that 
he is entitled to a higher rating for the entire time since 
his discharge from service because he has experienced severe 
dislocations of the TMJ and has required treatment over the 
years.  This assertion does not speak to any particular 
error that may have been committed by the RO in its last 
final rating decision on March 3, 1978.  As such, the 
threshold matter of pleading clear and unmistakable error 
with sufficient particularity has not been met.

A review of the evidence reveals that, at the time of the 
March 1978 rating decision, the correct facts, as they were 
then known, were before the adjudicator and the statutory and 
regulatory provisions then extant were correctly applied in 
reducing the rating for recurrent TMJ dislocations from 30 
percent to 10 percent effective June 1, 1978, as the medical 
evidence presented at the time of the March 1978 rating 
decision clearly showed that the veteran had experienced 
improvement since his October 1977 surgery.  Furthermore, the 
March 1978 rating decision did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence as the RO set a prospective date for reduction in 
rating and the veteran did not voice disagreement or present 
evidence showing that the reduction was inappropriate.  
Therefore, absent some particular argument by the veteran to 
show that this is not the case, the Board must find that the 
March 3, 1978, rating decision did not contain CUE.  
Consequently, that rating decision is not open for revision 
and the veteran's request for assignment of an effective date 
earlier than October 30, 1991, for the grant of a 20 percent 
rating for his TMJ disability is denied.


ORDER

An effective date earlier than October 30, 1991, for the 
grant of a 20 percent rating for the post-operative residuals 
of a bilateral TMJ disability is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


